     Case 1:20-cv-00065-AMM-SGC Document 31 Filed 07/20/21 Page 1 of 2                   FILED
                                                                                 2021 Jul-20 AM 09:48
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

RORY SCALES,                   )
                               )
    Petitioner,                )
                               )
v.                             )              Case No. 1:20-cv-0065-AMM-SGC
                               )
TALLADEGA COUNTY JAIL, et al., )
                               )
    Respondents.               )

                          MEMORANDUM OPINION
      On June 24, 2021, the magistrate judge entered a report recommending Rory

Scales’s motion for summary judgment, Doc. 22, be denied and his petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241, Doc. 1, be dismissed with

prejudice. Doc. 30. No objections have been filed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court adopts the magistrate

judge’s report and accepts her recommendations. Mr. Scales’s motion for summary

judgment, Doc. 22, is DENIED and his petition for writ of habeas corpus, Doc. 1, is

DISMISSED WITHOUT PREJUDICE.

      The court will enter a separate Final Judgment.
Case 1:20-cv-00065-AMM-SGC Document 31 Filed 07/20/21 Page 2 of 2




DONE and ORDERED this 20th day of July, 2021.



                           _________________________________
                           ANNA M. MANASCO
                           UNITED STATES DISTRICT JUDGE




                                2
